  Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 1 of 19 PageID# 97




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


RICHARD W.,1

                       Plaintiff,

                                                              Civil No. 3:19-cv-296-HEH


ANDREW M.SAUL,
Commissioner of Social Security,

                       Defendant.



                                 MEMORANDUM OPINION
                         (Cross-Motions for Summary Judgment)

       Richard W.("Plaintiff) applied for Social Security Disability and Supplemental

Security Income under the Social Security Act("Act")on March 26,2015. Plaintiff

alleged disability stemming from numerous physical impairments with a purported onset

date of September 10, 2012. The Social Security Administration("SSA")initially denied

Plaintiffs claims on September 10, 2015, and affirmed the denial upon reconsideration

on November 17,2015. Plaintiff requested a hearing in writing on January 12,2016.

Thereafter, on August 18,2017, an Administrative Law Judge("ALJ")held a hearing and

denied Plaintiffs claims in a written decision on March 20, 2018. The ALJ concluded

that Plaintiff did not qualify as disabled under the Act because Plaintiff is able to perform



^ The Committee on Court Administration and Case Management ofthe Judicial Conference of
the United States has recommended that, due to the significant privacy concerns in social
security cases,federal courts should refer to claimants by only their first names and last initials.
  Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 2 of 19 PageID# 98




his past relevant work as a security guard. The Appeals Council denied Plaintiffs

request for review on February 25, 2019, rendering the ALJ's decision the final decision

ofthe Commissioner subject to review by this Court.^

       Plaintiff now seeks judicial review ofthe ALJ's decision pursuant to 42 U.S.C.

§ 405(g), arguing that the ALJ erred by(1)finding that Plaintiffs prior work as a security

guard was past relevant work; and (2)rejecting the opinions of Dr. Powers, Dr. Monteiro,

and Toshal Thanawala, DPT,without providing legally sufficient reasons. (PL's Mem.

Supp. Mot. Summ.J. at 3-8,ECF No. 15.) This matter now comes before the Court on

the parties' cross-motions for summary judgment.^ The parties have submitted

memoranda supporting their respective positions, and the matter is now ripe for review.

For the reasons that follow, Plaintiffs Motion for Summary Judgment will be denied

(ECF No. 13), Defendant's Motion for Summary Judgment will be granted(ECF No. 16),

and the final decision ofthe Commissioner will be affirmed.

                                1.   STANDARD OF REVIEW


       In reviewing the Commissioner's decision to deny benefits, the court "will affirm

the Social Security Administration's disability determination 'when an ALJ has applied


^ The administrative record in this case remains filed under seal, pursuant to E.D. Va. Loc. Civ.
R. 5 and 7(C). In accordance with these Rules, the Court will endeavor to exclude any personal
identifiers such as Plaintiffs social security number,the names of any minor children, dates of
birth (except for year of birth), and any financial account numbers from its consideration of
Plaintiffs arguments, and will hirther restrict its discussion of Plaintiffs medical information to
only the extent necessary to properly analyze the case.

^ Plaintiff also filed a Motion to Remand on September 3,2019(ECF No. 14). Because the
Motion to Remand is substantively duplicative of Plaintiffs Motion for Summary Judgment,the
Court will address only the merits ofthe cross-motions for Summary Judgment and will
accordingly deny as moot Plaintiffs Motion to Remand.
  Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 3 of 19 PageID# 99




correct legal standards and the ALJ's factual findings are supported by substantial

evidence.'" Mascio v. Colvin, 780 F.3d 632,634(4th Cir. 2015)(quoting Bird v.

Comm 'r ofSoc. Sec. Admin.,699 F.3d 337, 340(4th Cir. 2012)). Substantial evidence

requires more than a scintilla but less than a preponderance, and includes the kind of

relevant evidence that a reasonable mind could accept as adequate to support a

conclusion. Hancock v. Astrue, 667 F.3d 470,472(4th Cir. 2012); Craig v. Chafer, 76

F.3d 585, 589(4th Cir. 1996). Indeed,"the substantial evidence standard 'presupposes

... a zone of choice within which the decisionmakers can go either way, without

interference by the courts. An administrative decision is not subject to reversal merely

because substantial evidence would have supported an opposite decision.'" Dunn v.

Colvin,607 F. App'x 264, 274(4th Cir. 2015)(quoting Clarke v. Bowen,843 F.2d 271,

272-73 (8th Cir. 1988)).

       To determine whether substantial evidence exists, the court must examine the

record as a whole, but may not "undertake to re-weigh conflicting evidence, make

credibility determinations, or substitute [its]judgment for that ofthe [ALJ]." Hancock,

661 F.3d at 472(second alteration in original)(quoting Johnson v. Barnhart,434 F.3d

650,653(4th Cir. 2005)). In considering the decision ofthe Commissioner based on the

record as a whole, the court must take into account "whatever in the record fairly detracts

from its weight." Breeden v. Weinberger, 493 F.2d 1002, 1007(4th Cir. 1974)(quoting

Universal Camera Corp. v. NLRB,340 U.S. 474,488(1951)). The Commissioner's

findings as to any fact, if substantial evidence in the record supports the findings, bind the

reviewing court to affirm regardless of whether the court disagrees with such findings.
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 4 of 19 PageID# 100




Hancock,667 F.3d at 472. If substantial evidence in the record does not support the

ALJ's determination, or ifthe ALJ has made an error oflaw, the court must reverse the

decision. Coffman v. Bowen,829 E.2d 514,517(4th Cir. 1987).

      The SSA regulations set forth a five-step process that the agency employs to

determine whether disability exists. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see

Mascio, 780 F.3d at 634-35 (describing the ALJ's five-step sequential evaluation). To

summarize, at step one, the ALJ looks at the claimant's current work activity.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the ALJ asks whether the claimant's

medical impairments meet the regulations' severity and duration requirements.

§§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). Step three requires the ALJ to determine

whether the medical impairments meet or equal an impairment listed in the regulations.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). Between steps three and four, the ALJ must

assess the claimant's residual functional capacity("RFC"), accounting for the most that

the claimant can do despite her physical and mental limitations. §§ 404.1545(a),

416.945(a). At step four, the ALJ assesses whether the claimant can perform her past

work given her RFC. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). Finally, at step five, the

ALJ determines whether the claimant can perform any work existing in the national

economy. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). "If an applicant's claim fails at any

step ofthe process, the ALJ need not advance to the subsequent steps." Pass v. Chater,

65 F.3d 1200, 1203(4th Cir. 1995)(citation omitted). The claimant bears the burden of

production and proof at steps one through four. Hancock,667 F.3d at 472. However, at

step five, the burden then shifts to the Commissioner. Id. at 472-73.

                                            4
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 5 of 19 PageID# 101




                              11.   THE ALJ'S DECISION


       On August 18, 2017,the ALJ held a hearing during which Plaintiff, represented by

counsel, and a vocational expert("VE")testified. (R. at 45-78.) On March 20, 2018,the

ALJ issued a written opinion, finding that Plaintiff did not qualify as disabled under the

Act. (R. at 16-26.) The ALJ followed the five-step evaluation process established by the

Act in analyzing Plaintiffs disability claim. (R. at 16-26.) At step one,the ALJ found

that Plaintiff had not engaged in substantial gainful activity("SGA")between his alleged

onset date of September 10, 2012, and his date last insured ofDecember 31, 2017. (R.

at 18.) At step two, the ALJ found that Plaintiff suffered from degenerative disc disease,

stenosis, bulging discs status post laminectomy, right shoulder sternal clavicle (or joint

dislocation status post distal clavicle resection), acromioplasty, and biceps tendonesis.

(R. at 18-19.) At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one ofthe

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 19.)

       In assessing Plaintiffs reduced functional capacity, the ALJ found that Plaintiff

could perform light work through the last date insured. (R. at 20.) The ALJ further

determined that Plaintiff could "occasionally] climb ramps, stairs, ladders, ropes, and

scaffolds, occasionally stoop, kneel, crouch, and crawl, and frequent[ly reach over his

head Jwith the bilateral upper extremities." (R. at 20.) At step four, the ALJ found that

Plaintiff was capable of performing his past relevant work as a security guard. (R. at 24.)

Accordingly, the ALJ was not required to consider step five, ultimately determining that

Plaintiff did not qualify as disabled under the Act. (R. at 26.)

                                              5
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 6 of 19 PageID# 102




                                     III.   ANALYSIS


A. The ALJ's finding that Plaintiff could perform his past relevant work is
supported by substantial evidence.

       Plaintiffs first assignment of error on appeal challenged the ALJ's finding that his

prior work as a security guard qualified as past relevant work. (PL's Mem. at 3-5.)

Specifically, Plaintiff claims that that he held this job as an acconunodation firom his

charitable brother-in-law, who made special accommodations to allow him to remain in

the job, including that Plaintiff:

       [RJecieved assistance fi-om other employees in performing his work;...
       was allowed to work irregular hours or take fi*equent rest periods;... was
       permitted to work at a lower standard ofproductivity or efficiency than
       other employees;...[and] was given the opportunity to work despite his
       impairments due to his familial relationship.

(Id. (citing 20 C.F.R. § 404.1573(c)).) Accordingly, Plaintiff maintains that the

presumption has been rebutted, even if his earnings firom this employment created a

presumption of SGA. (Id.) Defendant asserts that, after thoroughly considering the

relevant factors and evidence presented, the ALJ properly concluded that Plaintiffs work

as a security guard was past relevant work that Plaintiff could perform. (Def.'s Mot.

Summ.Judgment and Br. Supp. at 1-2,15-19,ECF No. 16.)

       "Past relevant work" is defined as work that the claimant has performed '^vithin

the past 15 years, that was substantial gainful activity, and that lasted long enough for

[the claimant] to learn to do it." §§ 416.960(b)(1), 404.1565(a), 486.965(a); 5ee SSR 82-

62. The United States Court of Appeals for the Fourth Circuit has held that "in order to

be classified as past relevant work, for the purpose of determining disability, the work
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 7 of 19 PageID# 103




must have been substantial gainful activity." Connolly v. Bowen,879 F.2d 862

(4th Cir. 1989)(unpublished table decision). "Substantial gainful activity is work activity

that is both substantial and gainful." § 404.1572. Work activity is substantial when it

involves significant physical or mental activities, meaning the activities are "useful in the

accomplishment of ajob and have economic value." § 404.1572(a); SSR 83-33. Gainful

work activity is "usually done for pay or profit." § 404.1572(b); SSR 83-33.

       Generally, earnings derived from the work activity are the primary consideration

in evaluating SGA. § 404.1574(a)(1). Ifsubstantial earnings are made from the work

activity, it will ordinarily constitute SGA. Id. For the calendar years of2010 and 2011—

the years in which Plaintiff worked as a security guard—^the Substantial Gainful Activity

Earnings Guidelines specify that earnings of an employee are substantial ifthe amount

averages more than $1,000.00 per month. See Program Operations Manual System

("POMS")§ DI 10501.015(B), https://secure.ssa.gOv/appsl0/poms.nsfrlnx/0410501015

(last visited August 21, 2020); R. at 195, 245. A presumption ofSGA arises if a

claimant's monthly earnings exceed the Guidelines. See § 404.1574(a)(1); Payne v.

Sullivan, 946 F.2d 1081, 1083(4th Cir. 1991); Martin S. v. Berryhill, No.6:18-CV-62,

2019 WL 3851140, at *2(W.D. Va. July 29, 2019);Sprouse v. Astrue, No. 5:10-CV-

00113,2011 WL 2441263, at *2(W.D. Va. June 13,2011).

       If work is done under special conditions, the ALJ "may find that it does not show

that you have the ability to do substantial gainful activity." § 404.1573(c). Special

conditions include, but are not limited to: requiring and receiving special assistance from

other employees in order for the claimant to perform his work; working irregular hours or

                                              7
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 8 of 19 PageID# 104




taking frequent rest periods; being provided with special equipment or assigned work

especially suited for the claimant's impairment; being able to work only because of

specially arranged circumstances; being permitted to work at a lower standard of

productivity or efficiency; and/or being given the work due to a familial relationship, or

association with the employer. § 404.1573(c)(l-6). "However, work done under special

conditions may show that [the claimant has] the necessary skills and ability to work at the

substantial gainful activity level." Id. To rebut the presumption ofSGA,affirmative

evidence must be provided to the ALJ to prove the existence ofspecial conditions. See

Payne,946 F.2d at 1084; SSR 16Adi.

       To qualify as past relevant work,the work experience must last long enough for

the employee to learn the job. § 416.965(a). According to the Dictionary of

Occupational Titles, a security guard has a vocational preparation level ofthree, calling

for one to three months to learn the job. Dictionary ofOccupational Titles 372.667-034

(Rev. 2003);POMS § DI 25001.001(A)(77), https://secure.ssa.gov/appslO/poms.nsf-

/lnx/0425001001 (last visited August 21, 2020);see Coleman v. Astrue, No.4:12-cv-

00008,2012 WL 5398005, at *3(W.D. Va. Nov. 2, 2012).

       Plaintiff worked as a security guard from August 1, 2010 to July 15, 2012. (R. at

195, 245.) This time period was well within fifteen years ofthe expiration ofthe date last

insured, December 31, 2017. (R. at 24-26, 195, 245.) The ALJ correctly concluded that

because Plaintiff worked for approximately two years in this position with a specific

vocational preparation of three, he worked long enough to learn the job. (R. at 24 (citing
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 9 of 19 PageID# 105




POMS § DI25001.001(A)(77)).) Further, Plaintiff did not contest this issue upon his

appeal. (See PL's Mem. at 3-5.)

       Plaintiffs biweekly salary ranged from $1,400.00 to $2,000.00, which equates to

$2,800.00 to $4,000.00 per month. (R. at 243.) As the SGA monthly amount was only

$1,000.00 for 2010 and 2011,the ALJ concluded that Plaintiff earned over the guideline

amount as a security guard, thus creating the presumption of SGA. (R. at 25.) However,

Plaintiffs employer indicated that Plaintiff was paid a higher than average wage as an

accommodation, as the typical security guard earns $14.00 per hour. (R. at 245; see PL's

Mem. at 3.) Assuming that Plaintiffs salary was an accommodation,the ALJ found that

Plaintiff would make between $1,344.00 to $1,680.00 monthly at the reduced rate of$14.

(R. at 25, 245.) This unaccommodated pay was still greater than the $1,000.00 monthly

SGA. (R. at 25, 245.) Thus, the ALJ concluded that even if Plaintiff was accommodated,

the typical salary of$14 would surpass the SGA threshold. (R. at 25, 245.)

       Plaintiff argues that the presumption ofSGA is rebutted as he worked under

"special conditions," delineated above. (PL's Mem. at 3-4(citing 20 C.F.R.

§ 404.1573(c)).) To support his allegation. Plaintiffs former employer submitted a

statement to the ALJ, and Plaintiff provided a payroll transaction list detailing his

earnings while working. (R. at 243,245.) The documentation showed that Plaintiff

earned between $1,400.00 and $2,000.00 biweekly. (R. at 242-43.) Plaintiffs employer

indicated that Plaintiff was paid more than another employee in a similar position, writing

in her statement that Plaintiff"received extra help/lower productivity allowed due to
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 10 of 19 PageID# 106




changes in physical ability. Continued to work and help with the security advisory until

not able to be productive and reliable due to frequent absences." (R. at 244-45.)

       Plaintiff argued that the ALJ did not discuss the regulatory factors that

accommodated Plaintiffs work. (Pl.'s Mem. at 4.) However,the only document

providing support for Plaintiffs "special conditions" was the employer's statement. (R.

at 25, 244-48.) The ALJ informed Plaintiffthat he may: submit additional

documentation, request a supplemental hearing, submit additional evidence such as

written or oral statements about the facts or the law; and request an opportunity to

question witnesses. (R. at 246.) The ALJ even stated that the Plaintiff may request the

ALJ to subpoena witnesses or records for the full presentation ofthe case. (R. at 247.)

Plaintiff was given ten days to submit or request further documentation, but he did not

submit any additional evidence to support or corroborate his claims. (R. at 25,246-47.)

As a result. Plaintifffailed to provide sufficient evidence or proofthat his work was

accommodated or subsidized as the provided documentation merely stated that Plaintiff

received accommodations without explaination or description. (R. at 25.) Therefore,

the Court finds that the ALJ did not err in finding that Plaintiffs prior work as a security

guard was past relevant work as the finding is supported by substantial evidence.

B. The ALJ provided sufficient reasons for rejecting the opinions of Dr. Powers,Dr.
Monteiro, and Toshal Thanawala,DPT.

       Plaintiffs second assignment of error is that the ALJ erred in discounting the

opinions of Dr. Graham Powers, Dr. Glen Monteiro, and Toshal Thanawala, DPT. (Pl.'s

Mem. at 8-14.) Specifically, Plaintiff contends that the ALJ would have found greater


                                             10
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 11 of 19 PageID# 107




limitations that precluded the performance of SGA had the ALJ conducted a proper

evaluation ofthe treating and examining source opinions. {Id. at 14.) Defendant asserts

that the ALJ reasonably assigned the opinions little or partial weight, and thus,

substantial evidence supports the ALJ's determination. (Def.'s Mem. at 21-22.)

       As part ofthe sequential analysis, the ALJ analyzes the claimant's medical records

and medical evidence from any consultative examinations or medical expert evaluations

that the ALJ ordered to determine whether the claimant has a medically-determinable

severe impairment that would significantly limit the claimant's physical or mental ability

to do basic work activities. §§ 404.1512, 404.1527,416.912,416.927. When the record

contains multiple consistent medical opinions—including those from Plaintiffs treating

sources, consultative examiners, or other sources—^the ALJ makes findings based on that

evidence. §§ 404.1527(c), 416.927(c). If, however, a medical opinion or other evidence

is inconsistent, the ALJ must evaluate the opinions and assign them respective weight to

properly analyze the evidence involved. §§ 404.1527(c)(2)-(6),(d), 416.927(c)(2)-(6),

(d).

       Courts generally should not disturb an ALJ's decision as to the weight afforded a

medical opinion absent some indication that the ALJ "dredged up 'specious

inconsistences.'" Dunn,607 F. App'x at 267(citing Scivally v. Sullivan,966 F.2d 1070,

1077(7th Cir. 1992)). Indeed, an ALJ's decision regarding weight afforded a medical

opinion should be left untouched unless the ALJ failed to give a sufficient reason for the

weight afforded. Id. In making explaining the decision,"the ALJ must build an accurate



                                             11
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 12 of 19 PageID# 108




and logical bridge from the evidence to [the] conclusion." Monroe v. Colvin, 826 F.3d

176, 189(4th Cir. 2016)(quoting Clifford v. Apfef 227 F.3d 863, 872(7th Cir. 2000)).

       Under the regulations, only an "acceptable medical source" may be considered a

treating source that offers an opinion entitled to controlling weight. SSR 06-3p.'*
Acceptable medical sources include licensed physicians, licensed or certified

psychologists, and certain specialists depending on the claimed disability.

§§ 404.1513(a), 404.1527(a),416.913(a), 416.927(a). Opinions from "other sources,"

such as nurse-practitioners, physician's assistants, or therapists, may also be considered

under the regulations. SSR 06-03p; §§ 404.1527(f), 416.927(f).^

       A treating source's opinion must be given controlling weight if it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with other substantial evidence in the record. §§ 404.1527(c)(2),

416.927(c)(2); see Lewis v. Berryhill, 858 F.3d 858, 867(4th Cir. 2017); Craig, 76 F.3d

at 590; SSR 96-2p. Further, the ALJ is not required to accept opinions from a treating



  Effective March 27,2017, the SSA rescinded SSR 96-2p and 06-3p and incorporated some of
the Rulings into 20 C.F.R. §§ 404.1527(f), 416.927(f). 82 Fed. Reg. 5844-01, at 5844-45, 5854-
55 (Jan. 18, 2017). Plaintifffiled his claims on March 26, 2015, prior to this regulation taking
effect. (R. at 225.) The Supreme Court requires that Congress expressly convey an agency the
power to promulgate retroactive rules. Bowen v. Georgetown Univ. Hosp.,488 U.S. 204, 208
(1988). Congress has not explicitly granted retroactive rulemaking power to the Agency. 42
U.S.C. § 405(a)(granting the Agency the general power to make rules, but not granting
retroactive rulemaking power). Thus, the Agency does not have the power to engage in
retroactive rulemaking. See id. Because the regulation does not have retroactive effect, SSR
06-03p applies to Plaintiffs claim.

^ The regulations detail that "other sources" include medical sources that are not considered
"acceptable medical sources" under 20 C.F.R. §§ 404.1527(f) and 416.927(f). The given
examples are a non-exhaustive list. SSR 06-03p.
                                                12
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 13 of 19 PageID# 109




source in every situation, such as when: the source opines on the issue of whether the

claimant is disabled for purposes of employment, an issue reserved for the

Commissioner; the treating source's opinion is inconsistent with other evidence; or the

opinion is not otherwise well-supported. §§ 404.1527(c)(3)-(4),(d), 416.927(c)(3)-(4),

(d);    Mastro v. Apfel, 270 F.3d 171, 178(4th Cir. 2001)("[T]he ALJ holds the

discretion to give less weight to the testimony of a treating physician in the face of

persuasive contrary evidence."); see also Craig, 76 F.3d at 590("[I]f a physician's

opinion is not supported by clinical evidence or if it is inconsistent with other substantial

evidence, it should be accorded significantly less weight.").

       The ALJ's assignment of weight must be sufficiently specific "to make clear to

any subsequent reviewers the weight the adjudicator gave to the ... source's medical

opinion and the reasons for that weight." SSR 96-2p (discussing affording weight to the

treating physician); see Gordon v. Schweiker, 725 F.2d 231, 235 (4th Cir. 1984). The

ALJ must consider the following factors when evaluating a treating source's opinion: (1)

the length ofthe treating source relationship and fi*equency of examination;(2)the nature

and extent ofthe treatment relationship;(3)supportability based upon the medical record;

(4)consistency between the opinion and the medical record;(5)any specialization on the

part ofthe treating source; and(6)any other relevant factors. §§ 404.1527(c),

416.927(c). However,those same regulations specifically vest the ALJ—not the treating

source—^with the authority to determine whether a claimant is disabled as that term is

defined under the Act. §§ 404.1527(d)(1), 416.927(d)(1). Although the regulations



                                              13
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 14 of 19 PageID# 110




explicitly apply these enumerated factors only to treating sources, those same factors may

be applied in evaluating opinion evidence from "other sources." SSR 06-03p.

      On July 25, 2017, Plaintiff visited Dr. Powers, his primary care physician, for a

musculoskeletal evaluation. (R. at 451-53.) Dr. Powers noted Plaintiff had back pain,

leg weakness, and significantly reduced range of motion. (R. at 451.) Even so. Dr.

Powers found Plaintiff could stand, walk, and sit for two hours of an eight-hour workday,

but that Plaintiff needed to walk periodically throughout the day and use a cane or

assistive device. (R. at 451-53.) He further opined that Plaintiff occasionally had the

ability to bend and twist at the waist. (R. at 451-53.) Lastly, Dr. Powers found that

Plaintiff would be absent from work more than three times a month due to Plaintiffs

impairments or treatment. (R. at 451-53.) While Dr. Powers had treated Plaintifffor

over ten years. Plaintiff had not visited Dr.Powers for over two years prior to this

appointment. (R. at 451-53.)

       Plaintiff met with Dr. Monteiro on August 29,2015,to complete a Medical

Consultant Report. (R. at 307-11.) Dr. Monteiro found Plaintiff could stand, walk, and

sit for six hours of an eight-hour workday and did not need an assistive device to

ambulate. (R. at 309-10.) Dr. Monteiro also found Plaintiff could handle, grasp, and

touch frequently, cany ten pounds occasionally, and carry less than or equal to ten

pounds frequently. (R. at 310.) Although Plaintiff could also frequently stoop, crouch,

and bend. Dr. Monteiro opined that Plaintiff may face limitations during flare ups of his

back issues despite having no red flags of acute back pain. (R. at 309-10.)



                                             14
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 15 of 19 PageID# 111




       On May 8, 2017, Plaintiff met with Thanawala, DPT,to complete an outpatient

physical therapy evaluation and plan oftreatment. (R. at 429-38.) Thanawala found that

Plaintiff had a 46% disability. (R. at 433.) Plaintiffs mobility assessment showed he

was completely independent in all basic and additional mobility categories, scoring an 84

out of84. (R. at 434.) Plaintiff reported his current living environment as: "lives with

wife ... performs yard work, has to lift logs, and likes riding motorbikes." (R. at 432.)

Thanawala set short and long-term goals for Plaintiff, and Plaintiffs own goals included

decreasing pain and being able to ride his motorbike for long distances. (R. at 431.)

       The ALJ assigned Dr. Powers's and Thanawala's, DPT, opinions little weight and

Dr. Monteiro's opinion partial weight, reasoning that each opinion is inconsistent with

the objective medical records. (R. at 20,22-23.) The ALJ noted the specific

inconsistencies of each opinion with Plaintiffs minimal and conservative treatment. (R.

at 23.) The ALJ's thorough explanations are legally sufficient and "build ...the logical

bridge" necessary for this Court to perform a meaningful review. See Monroe,826 F.3d

at 189. Therefore, the ALJ did not err in finding Dr. Powers's, Dr. Monteiro's, and

Thanawala's treating opinions deserved partial and little weight due to their inconsistency

with the objective medical records.

       Substantial evidence supports the ALJ's assignment of limited weight to Dr.

Powers's, Dr. Monteiro's, and Thanawala's, DPT,opinions. The weight ofthe objective

evidence reflects that Plaintiff is capable of performing light work. (R. at 20.) As the

ALJ found. Plaintiff is able to stand to take a shower, prepare simple meals, use a

microwave, perform yard work, and lift logs; he is able to live independently and enjoys

                                             15
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 16 of 19 PageID# 112




to ride motorbikes. (R. at 22,23, 308,432.) Further, during the hearing on August 18,

2017,Plaintifftestified that: "I used to be an avid motorcycle rider. I haven't touched it in

two years. 50 miles in two years. I was an avid golf player. Not played in five years." (R.

at 45,66-67.) The ALJ found that Plaintiffs ability to maintain such a lifestyle belies

opinions of his disability. (R. at 22-23.)

       Moreover, Plaintiffs entire treatment plan consisted of conservative treatments:

home exercise, prescription medication, brief physical therapy, minimal doctors' visits,

and one injection. (R. at 20-24.) The ALJ's finding is buttressed by the fact that

Plaintiffs providers consistently recommended these treatments and did not advise

Plaintiffto seek aggressive treatment. (R. at 80-81,254, 256,277, 305, 316, 318,427,

431,435-38,442.) Plaintiffs evaluations mostly described "normal range of motion,

strength tone, motor and sensory function, reflexes, gait, and coordination." (R. at 256,

262, 270,280,282,288, 293, 301, 309,426.) With the conservative treatment, the ALJ

could reasonably infer that Plaintiffs impairments were not as severe as he. Dr. Powers,

Dr. Monteiro, or Thanawala, DPT, assessed. See Dunn,607 F. App'x at 274-75.

       The ALJ assigned Dr. Monteiro's opinion partial weight. (R. at 22.) The portion

of his opinion relating to Plaintiffs ability to stand, walk, and sit for six hours is

consistent with the objective medical records. (R. at 22, 304-06.) This opinion is

consistent with the radiological evidence ofPlaintiffs conditions and his minimal

treatment. (R. at 20-24, 80-81, 254,256,277,305,316, 318,427,431,435-38,442.)

Further, this opinion is consistent with Plaintiffs description of his current living

situation to the physical therapist. (R. at 23,432.) However, Dr. Monteiro's opinions of

                                              16
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 17 of 19 PageID# 113




Plaintiffs ability to lift and cany only ten pounds—along with the limitations for

handling, grasping, and touching—are inconsistent with the objective medical records

showing "normal range of motion, strength tone, motor and sensory function, reflexes,

gait, and coordination." (R. at 20-24,253, 256,262, 270, 280, 282,288,293, 301,309,

426.) The ALJ properly assigned Dr. Monteiro's opinions partial weight as only portions

were consistent with the objective medical records. See §§ 404.1527(c), 416.927(c); e.g.,

Johnson,434 F.3d at 654-57; Chandler v. Colvin, No. 1:15-CV-214, 2017 WL 6539983,

at *10-13(N.D. W. Va. Jan. 31,2017).

       The ALJ assigned Dr. Powers's opinion little weight. (R. at 23.) Dr. Powers's

opinions received little weight because he had no treating records ofPlaintiff since March

2015; his opinions were also inconsistent with Plaintiffs conservative treatment and

Plaintiffs description of his current living situation. (R. at 20-24,451-53, 80-81, 254,

256,277,305, 316,318,427,431-32 435-38,442.) Dr. Powers also opined that Plaintiff

needed a cane, which was inconsistent with the medical records that indicated no use or

need for a cane. (R. at 23,260-303,307-11,421-53.) The ALJ properly assigned Dr.

Powers's opinion little weight given its inconsistency with the objective medical records.

See §§ 404.1527(c), 416.927(c); e.g., Johnson,434 F.3d at 654-57; Chandler, 2017 WL

6539983, at*10-13.

       The ALJ assigned Thanawala's, DPT,opinion minimal weight. (R. at 23.)

Thanawala opined Plaintiff had a 46% disability. (R. at 23,433.) However,the ultimate

conclusion of disability is reserved to the Commissioner of Social Security. (R. at 23

(citing 20 C.F.R. § 404.1527(d)(1),(d)(3)).) Further, Thanawala's, DPT,opinion is

                                            17
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 18 of 19 PageID# 114




inconsistent with Plaintiffs minimal treatment, and minimal radiological and clinical

findings. (R. at 20-24.) The ALJ properly assigned Thanawala's, DPT,opinion little

weight as it was entirely inconsistent with the objective medical records. See

§§ 404.1527(c), 416.927(c); e.g., Johnson, 434 F.3d at 654-57; Chandler, 2017 WL

6539983, at *10-13.

       This Court reminds Plaintiff that "[a]n administrative decision is not subject to

reversal merely because substantial evidence would have supported an opposite

decision." Id. at 274. When taken as a whole. Plaintiffs treatment record is consistent

with the less restrictive findings that the ALJ described in her written findings, permitting

Plaintiff to perform light work. Substantial evidence in Plaintiffs treatment record

therefore supports the ALJ's assignment of limited weight to Dr. Powers's, Dr.

Monteiro's, and Thanawala's, DPT,opinions.

       Accordingly,the Court finds that the ALJ did not err in giving reduced weight to

the opinions ofDr. Powers, Dr. Monteiro, and Toshal Thanawala, DPT. The Court holds
that the ALJ's conclusion that Plaintiff was not disabled is supported by substantial

evidence.


                                  IV.    CONCLUSION


       For the reasons set forth above. Plaintiffs Motion for Summary Judgment will be

denied(ECF No. 13), Plaintiffs Motion for Remand will be denied as moot(ECF

No. 14), Defendant's Motion for Summary Judgment will be granted(ECF No. 16), and

the final decision ofthe Commissioner will be affirmed.




                                             18
 Case 3:19-cv-00296-HEH Document 18 Filed 08/24/20 Page 19 of 19 PageID# 115




        An appropriate Order will accompany this Memorandum Opinion.



                                                                  /s/
                                              Henry E. Hudson
                                              Senior United States District Judge

Date:
Richmond, Virginia




                                         19
